uu).@:f@"m

Johnny Gonzales

TDCJ ID-NO.#00807911
Connally unit
Kenedy, TX 78119

- RECEB BVEDEN
November 9, 2015 CGURT(JFCR|M!NALAPpEALS
Court of Criminal Appeal NOV 1220E
of Texas
P-O: BOX 12398 7 y AbeaAcosva,Clevk

Capital Station
Austin, Texas 78711

RE: Johnny Gonzales V. The State of Texas, .
Tr.Ct.No. 97-CR?3012?B(S1)§ App.Ct.No. 13-97-00893,CR:
In the 117th District Court.

 

Dear Clerk,
On or about December 15, 2003, I filed a writ of Habeas

Corpus, 11.07 T.C.C.P., with your office, regarding my conviction.
I am respectfully requesting a copy of this writ of Habeas
Corpus, 11.07 and Memorandum of Law, be sent to me at the above

listed address.

If there is a fee "Please," notify me of the cost for non-

certified copys.

Thank you for your kind assistance in this matter.

Sincerely,

  

TDCJ ID- NO. #0080791